RESOLUCIÓN
La responsabilidad y labor de representar ante el foro judicial a los indigentes que son acusados de la comisión de algún delito público en nuestra jurisdicción recae, de ordi-nario y de manera principal, sobre los hombros de los abo-gados que integran la Sociedad para la Asistencia Legal. Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599 (1993).
El Director de la Sociedad para la Asistencia Legal ha informado su imposibilidad de continuar asumiendo nue-vos casos para la representación legal de personas indigentes.
*339Es evidente que la situación señalada requiere que se tomen las medidas cautelares para proteger los derechos, deberes e intereses afectados. En atención a ello, el Tribunal determina que mientras dure esta situación se modi-fica el Reglamento para la Asignación de Abogados y Abo-gadas de Oficio en Procedimientos de Naturaleza Penal de julio de 1998 —In re Regl. Asig. Abo. Of. Proc. Nat. Penal, 146 D.P.R. 513 (1998)— y aplicarán las normas siguientes:
1. Se faculta a los Jueces Administradores y a los Jueces del Tribunal de Primera Instancia a nombrar abogados de oficio sin tener que utilizar la Regla 8 (Orden de asigna-ción) y la Regla 10 (Registro para el control de las asigna-ciones de oficio) de dicho Reglamento. In re Regl. Asig. Abo. Of. Proc. Nat. Penal, supra, págs. 518-519.
2. Se faculta a los Jueces Administradores a coordinar con la directiva de la delegación del Colegio de Abogados de cada región judicial la creación de un panel de abogados que, de forma voluntaria y compensada, representen a per-sonas indigentes en causas de índole penal.
3. Se autoriza a los abogados asignados de oficio que presten sus servicios en virtud de los incisos (1) y (2), du-rante este período, a solicitar una compensación económica por todas las horas trabajadas, relevándoles de la obliga-ción de ofrecer el servicio gratuito, según dispuesto en la Regla 26 del Reglamento para la Asignación de Abogados y Abogadas de Oficio en Procedimientos de Naturaleza Penal. In re Regl. Asig. Abo. Of. Proc. Nat. Penal, supra, pág. 527.
4. La Directora Administrativa de los Tribunales im-plantará de forma eficiente y expedita estas normas.
Esta medida la tomamos para descargar nuestra res-ponsabilidad de asegurar la buena marcha de la adminis-tración de la justicia criminal en Puerto Rico.

Esta resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Fuster Berlingeri es-*340tuvo conforme con la resolución, pero además hace constar que en su criterio no debe interpretarse que el Tribunal desaprueba los reclamos de la Sociedad para Asistencia Legal ni que de modo alguno se pretende afectar su derecho constitucional a hacer esos reclamos.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo